Citation Nr: 0510983	
Decision Date: 04/18/05    Archive Date: 04/27/05

DOCKET NO.  04-01 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel







INTRODUCTION

The veteran served on active duty from December 1968 to March 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.

In connection with this appeal, the veteran testified at a 
videoconference hearing before the undersigned in February 
2005 and accepted such hearing in lieu of an in-person Travel 
Board hearing.  38 C.F.R. § 20.700(e).  A transcript of the 
hearing is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

Unfortunately, a remand is necessary for compliance with VA's 
duty to assist.  This is necessary to ensure that there is a 
complete record upon which to decide the veteran's claims so 
that he is afforded every possible consideration.  

VA must make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(a), (d) (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2004).  

Inasmuch as the evidence includes evidence of a current 
hearing disability, evidence of acoustic trauma in service, 
and a suggestion that the two may be related, further 
development of medical evidence is indicated.

Additionally, it is noted that, during his February 2005 
videoconference hearing, the veteran testified that he has 
undergone multiple hearing tests.  However, review of the 
claims file reflects that only one hearing test, conducted in 
June 2002, is available for review.  Accordingly, copies of 
reports of any additional hearing tests undergone by the 
veteran should be obtained.  

Upon consideration of the foregoing, this case is REMANDED to 
the RO for the following:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
hearing and ear complaints since March 
1970, the date of his separation from 
service.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  

2.  Thereafter, the veteran should be 
afforded a VA audiological examination to 
determine whether he suffers from hearing 
loss as a result of service.  The 
examiner should review the claims folder 
and record the veteran's history of noise 
exposure during service, to include the 
specific incidents of noise exposure due 
to gunfire and while performing ship 
maintenance duties, as well as any 
history of noise exposure following 
service, to include while employed in the 
construction industry.  Following 
examination of the veteran and review of 
the record, the examiner should offer an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
greater) that any current hearing loss 
disability is related, even in part, to 
noise exposure during the veteran's 
period of service.  A complete rationale 
for any opinion expressed must be 
provided.  If the examiner is unable to 
provide the requested opinion without 
resorting to speculation, it should be so 
stated.

3.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issue on appeal, 
with consideration of all applicable laws 
and regulations.  If the issue on appeal 
remains denied, the appellant should be 
furnished with an appropriate 
supplemental statement of the case and 
afforded the opportunity to respond.  The 
case should then be returned to the Board 
for further appellate review, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




_______________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




